SCHOONOVER, Judge.
The appellant, Lloyd Reynolds, has appealed from the judgments and sentences entered against him as a result of an order finding him guilty of violating his probation. We affirm.
The appellant was charged with violating condition (9) of his probation by failing to pay $10 per month in supervisory fees, and with violating condition (5) of his probation by not living and remaining at liberty without violating the law. It was alleged that he shot into an occupied vehicle. At the conclusion of the appellant’s probation revocation hearing, the court found him guilty of violating the aforementioned conditions and revoked his probation. Appellant was adjudicated guilty of the offenses for which he was originally placed on probation and sentenced to serve two consecutive fifteen year prison sentences.
The evidence at the probation revocation hearing was insufficient to show that appellant had the ability to make the financial payments required by condition (9) of his probation. It was, therefore, improper to find him guilty of violating this condition, and we, accordingly, strike that portion of the revocation order. Raines v. State, 445 So.2d 408 (Fla. 2d DCA 1984).
There was competent substantial evidence, however, to support the finding of the trial court that appellant had violated condition (5) of the order. Since the record reflects that the trial court was concerned with this condition and not with the financial condition hereinabove stricken, we affirm the order revoking appellant’s probation and the judgments and sentences entered as a result thereof. Raines.
AFFIRMED.
GRIMES, A.C.J., and LEHAN, J., concur.